Appeal from an order of the County Court, Clinton County, finding the appellant to be mentally ill and committing him to the Dannemora State Hospital for a period not to exceed six months. The order appealed from has expired by its own terms and appellant has been discharged from the Dannemora State Hospital. Accordingly, the appeal should be dismissed as moot (Matter of Zuckman [Director of Harlem Val. Hosp.], 35 A D 2d 835; People ex rel. Reamy v. Director of Cent. Islip State Hosp., 35 A D 2d 595). Appeal dismissed as moot, without costs. Herlihy, P. J., Staley, Jr., Sweeney, Kane and Reynolds, JJ., concur.